Citation Nr: 9908689	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, lumbar spine injury, or a lumbar 
spine degenerative process other than disc disease.


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.

In a July 1996 rating action, the RO denied entitlement to 
service connection for hiatal hernia, residuals of a left hip 
injury, residuals of lumbosacral injury, arthritis- bilateral 
thumbs, and kidney stones.  In July 1997, the veteran filed a 
timely notice of disagreement (NOD) stating that he disagreed 
with the VA decision.  The veteran further noted that he 
believed his kidney stones and lumbosacral injury should be 
service connected as they occurred within one year of 
discharge from service.  The RO issued a Statement of the 
Case (SOC) in August 1997 on the issues of residuals of a 
lumbosacral injury and kidney stones.  The veteran perfected 
his appeal in September 1997.  The Board notes that it is 
unclear from the veteran's NOD whether he desired to appeal 
all of the issues in the earlier rating action or whether he 
only wished to appeal the issues of kidney stones and 
residuals of lumbosacral injury. The RO is requested to 
contact the veteran and clarify whether he desired to appeal 
the other issues addressed in the July 1996 rating action and 
if so, assist in any further development necessary.

The Board also notes that while the veteran perfected his 
appeal for entitlement to service connection for kidney 
stones,  the RO granted service connection for 
nephrolithiasis in a December 1998 decision.  This is 
considered a complete grant of the benefit sought and no 
further action is necessary.


REMAND

The veteran's service medical records are negative for any 
complaints or findings relating to lumbosacral injury.  
During the veteran's January 1953 entrance examination and 
his January 1956 discharge examination, his spine and other 
musculoskeletal system were clinically evaluated as normal.

The veteran filed his original claim for service connection 
for various disabilities in January 1996.  The veteran 
included a copy of a Social Security Administration (SSA) 
Award notice which stated that the veteran was eligible for 
additional benefits due to his medical disabilities.  The 
Board notes that the veteran's SSA records are not included 
in the claims file.

Of record are private medical records from February 1995 to 
January 1996 which reflect treatment for various disabilities 
including lumbosacral disc disease and spinal pain.  During a 
March 1995 examination for multiple pains and joint pains, 
the veteran denied any history of precipitating events.  The 
examiner's diagnoses included neck and back pain secondary to 
probable cervical spondylosis or degenerative disc and joint 
disease.  No evidence of radiculopathy on examination was 
noted.  A January 1996 magnetic resonance imaging (MRI) 
examination revealed lumbosacral disc disease.

The veteran underwent VA examination for hernia complaints in 
April 1996.  During that examination, he reported low back 
pain beginning in 1956 and constant between 1956 and 1965.  
He stated that he sought treatment from a chiropractor.  
April 1996 x-rays of the lumbosacral spine revealed long-
standing disc degeneration in the lumbar spine at the 4th and 
lumbosacral interspace levels.  

In a July 1996 rating action, the RO denied service 
connection for residuals of lumbosacral injury.  The veteran 
filed a timely notice of disagreement (NOD) in July 1997 and 
perfected his appeal in September 1997.

Additional private medical records from August 1993 reflect 
that the veteran had a herniated disc between the 4th and 5th 
lumbar [sic].  The report reflects that physical therapy was 
advised for arthritis of the lumbar spine.

The Board is of the opinion that an additional medical 
records search is warranted.  Additionally, a current and 
contemporaneous VA examination is warranted.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Therefore, in accordance with the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
low back problems.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2. The RO should request the SSA to 
furnish copies of all medical records 
relied upon in its determination of 
eligibility for benefits.

3.  The RO should schedule the veteran 
for a comprehensive VA examination by a 
board certified orthopedist, if 
available, to determine the nature, 
severity, and etiology of the claimed 
lumbosacral disability.  All testing and 
any specialized examinations deemed 
necessary should be performed.  After 
reviewing the available medical records, 
it is requested that the examiner render 
an opinion regarding whether it is at 
least as likely as not that any current 
lumbosacral disability is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, lumbar spine injury, or a lumbar 
spine degenerative process other that 
disc.

If the benefit sought is not granted, or if a notice of 
disagreement is received with respect to any other issue, the 
veteran and his representative should be furnished with a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board intimates no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


